672 F.3d 1152 (2012)
PALOMAR MEDICAL CENTER, Plaintiff-Appellant,
v.
Kathleen SEBELIUS, Secretary of Southern Health and Human Services, Defendant-Appellee.
No. 10-56529.
United States Court of Appeals, Ninth Circuit.
March 14, 2012.
Dick Semerdjian, Esquire, Schwartz Semerdjian Haile Ballard & Cauley, LLP, San Diego, CA, Ronald Connelly, Powers Pyles Sutter & Verville PC, Washington, DC, for Plaintiff-Appellant.
Christine Noel Kohl, Esquire, Anthony John Steinmeyer, Assistant Director, DOJ-U.S. Department of Justice, Washington, DC, for Defendant-Appellee.
Before: HARRY PREGERSON, RONALD M. GOULD, and RICHARD C. TALLMAN, Circuit Judges.

ORDER
The panel invites amicus briefs addressing the following questions:
(1) Do the regulations at 42 C.F.R. §§ 405.926(l) and 405.980(a)(5) bar administrative review of a contractor's decision to reopen a Medicare claim, including the contractor's compliance with the good cause standard for reopening set forth at 42 C.F.R. §§ 405.980(b)(2) and 405.986?
(2) If the regulations bar administrative review of a contractor's decision to reopen, do federal courts have jurisdiction to enforce the agency's compliance with the good cause standard for reopening?
Any person or entity wishing to file a brief as an amicus curiae in response to this order is granted leave to do so pursuant to Federal Rule of Appellate Procedure 29(a). Briefs responding to this order shall be filed within 30 days of the date of this order and shall not exceed 15 pages.